J-S54031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INT. OF: M.I.M.                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: A.M., JR., FATHER

                                                     No. 658 MDA 2014


                 Appeal from the Decree dated March 17, 2014
                 In the Court of Common Pleas of Berks County
                          Orphans' Court at No: 83206


BEFORE: LAZARUS, MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 02, 2014

       Appellant A.M., Jr. (Father) appeals from the March 17, 2014, decree

of the Court of Common Pleas of Berks County (orphans’ court), which

granted Berks County Office of Children and Youth Service’s (CYS) petition

to involuntarily terminate his parental rights to his female child, M.I.M.

(Child), pursuant to Section 2511(a)(2) and (b) of the Adoption Act (Act). 1

Appellant’s counsel has filed a petition to withdraw, alleging that this appeal

is wholly frivolous, and filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). For the reasons set forth below, we affirm and grant the petition to

withdraw.
____________________________________________


1
  Act of October 15, 1985, P.L. 934, as amended, 23 Pa.C.S. §§ 2101-
2938.
J-S54031-14



       On June 27, 2013, CYS filed a petition for involuntary termination in

the orphans’ court, requesting that Father’s parental rights to Child, who was

born on July 17, 2010, be extinguished under Section 2511(a)(1), (2), (5),

(8) and (b) of the Act.2 Involuntary Termination Petition, 6/27/13, at ¶¶ 6-

9. In support of its termination petition, CYS alleged that Father (1) “has a

lengthy history of criminal activity and repeated incarcerations,” (2) “has

failed to show progress with his parenting skills,” and (3) “has failed to

remediate his substance abuse.” Id. at ¶ 10. CYS also alleged “concerns

remain regarding [Father’s] mental health.” Id.

       Following the appointment of counsel, the orphans’ court held a

hearing on CYS’s termination petition.           At the hearing, CYS presented the

testimony of one of its caseworkers, Brooke Laws. Ms. Laws testified that on

May 16, 2012, “[Child] came into our custody’s attention due to [Mother’s]

lack of stability. [Mother] was everywhere, all over the place, did not have

stable employment or housing and did admit to smoking K2, using drugs,

and things like that.” N.T. Hearing, 3/17/14, at 8. Ms. Laws further testified

that Father was incarcerated at the time CYS assumed custody of Child and

____________________________________________


2
  On March 17, 2014, the orphans’ court granted CYS’s motion to withdraw
its termination petition against Child’s biological mother, M.D. (Mother),
because Mother had signed an affidavit of consent for Child’s adoption.
Orphans’ Court Decree, 3/17/14. On the same day, the orphans’ court
entered a decree extinguishing Mother’s parental rights to Child. In so
doing, the court found that Mother had voluntarily relinquished said rights.
Orphans’ Court Final Decree, 3/17/14.



                                           -2-
J-S54031-14



has since been ordered to cooperate with CYS. Id. She also testified that,

since CYS assumed custody of Child, Father has sent four letters to Child, in

which he discussed “why [Child] wasn’t placed with family members.” Id. at

9. Ms. Laws noted that the letters “did not state that he was engaged in any

services or that he was doing anything while incarcerated to get [Child]

back.” Id. According to Ms. Laws, from September 28, 2012 to March 22,

2013, Child “was placed with Father’s sister.” Id. at 10. Ms. Laws testified:
     [Father’s sister] felt threatened by the letters that Father was
     sending her and did not feel as though once Father is released
     from SCI Forest that they would be able to keep [Child] safe
     because he was saying things like, I’m going to fight for my
     daughter [(Child)] when I get out of jail. His sister knows him
     better than we do. She felt threatened by the letter and she
     asked for the removal. It was not us that removed [Child]. It
     was [Father’s sister] that said she could no longer care for
     [Child].

Id. Addressing Father’s criminal history, Ms. Laws testified that Father had

an extensive criminal record dating back to 1997.             Id. at 10-11.

Specifically, she claimed that Father had been “in and out of prison” since

1997 for aggravated assault, simple assault, “recklessly endangering

another person, possession of a firearm, possession of weapon and making

repairs, selling weapons.” Id. at 10, 14. Ms. Laws also testified that Father

had not relayed to her that he would mend his criminal behavior. Id. at 11.

In response to the question whether Father “compl[ied] with taking any

parenting education while incarcerated[,]” Ms. Laws testified “no.” Id.

     Describing Child, Ms. Laws testified:
     [Child] is a very happy little girl. She’s very energetic, so you
     always have to keep an eye on her, for sure. She’s really
     thriving in this current foster home. And really, the foster

                                    -3-
J-S54031-14


      parents have gone above and beyond to do what they need to
      do to get [Child] in play therapy, Head Start. And so we have a
      kid that’s finally bonding and connecting to someone and is
      doing it appropriately with the therapy involved to help her in
      the process.
Id. at 11-12.     In addition, Ms. Laws remarked that she has had an

opportunity to observe Child with the foster parents, who are a long-term

resource for Child. Id. at 12. Specifically, Ms. Laws testified “[Child] calls

them “mom” and “dad,” which I think is very telling. We have a little girl

that is—has adjusted into that home, enjoys playing with the foster siblings,

as well, and the extended family all really, really cater to her and enjoy

having her.”    Id.   Describing the effects of involuntary termination of

Father’s rights, Ms. Laws testified “[t]here would be no effect. He has not

been in [Child’s] life; and so there is no current bond or existing connection

between [Father] and [Child].” Id. Ms. Laws’ testimony also indicates that

Child never asks for her biological parents. Id. at 12-13.

      With respect to CYS’s recommendation in this matter, Ms. Laws

testified:

      We would request that termination of parental rights in regards
      to Father . . . happen today so that [Child] can move on and
      really have a good, long relationship with this family. The pre-
      adoptive family is willing to keep contact with the biological
      mother, as she has taken steps to improve her; just not in
      enough time for [Child], for her permanency, but she is doing
      well and doing better, so the adoptive family is willing to keep in
      contact with her. . . . If Father, you know, can create a
      relationship with the adoptive long-term resource for [Child], as
      long as it’s within the best interests of [Child], the family said
      they were willing to do that. The fact that Father doesn’t have
      current connection or bond with [Child], that might defer [sic]
      that from happening, but if Father comes out and is appropriate
      and does what he needs to do, maybe not right now, but even
      years down the road, I see this family being open to that.



                                     -4-
J-S54031-14


Id. at 13-14.      Finally, Ms. Laws testified that Father’s earliest release date

from prison would be September 15, 2015. Id. at 9.

         In response, Father testified that he agreed with Ms. Laws’ testimony

to the extent that his earliest release date is September 2015. Id. at 21.

Father testified that the last time he saw Child was in July 2011, when Child

visited him at SCI Camp Hill.        Id.   Father also testified that, upon his

release, he would cooperate with Child’s adoptive family, because “[he]

would do anything to be back with [Child].” Id. at 22. Father testified:

         I’m not a perfect person. I made a lot of mistakes in my life, a
         lot, you know, but my daughter means the world to me. The
         day that little girl was born, I started changing my life around
         before I caught this case. And what I’m in jail for now, you
         know, it’s—I got—I got locked up—something stupid. It had
         nothing to do with me. I went to a party. My brother got shot.
         I picked it up and started shooting back. Due the fact I got a
         criminal record and they had me on video, shooting a gun. I
         didn’t go through any trouble. I was relaxing, doing everything I
         was asked to do.        I was going to college, Reading Area
         [Community] College. I was trying to get my business degree, I
         was taking care of my family. I was working part-time as a
         mechanic in my cousin’s garage. I was doing everything right
         until I caught this case.

Id. at 22-23. Finally, he testified that he completed a parenting program at

the prison and was currently enrolled “in the violence prevention class.” Id.

at 21.

         On cross-examination, Father admitted to pleading guilty and being

sentenced to four to twenty-four months’ imprisonment for theft by unlawful

taking in 1997. Id. at 23. Father also admitted that in 1998 he “pled guilty

to missiles onto a roadway and corruption of minors and sentenced with one

to two years of confinement[.]” Id. at 24. Father admitted that in 1998, he


                                       -5-
J-S54031-14



also “pled guilty to burglary and was sentenced to confinement with a

minimum of 11 months and a maximum of 24 months.”                Id.   Likewise,

Father admitted to another guilty plea and sentence for burglary in 1998.

Id. at 25. According to Father, in 2002 he “pled guilty to criminal mischief-

tampering with property, theft by unlawful taking-movable property and

criminal trespassing-entering a structure,” and sentenced to two to four

years’ imprisonment.        Id.   Father further admitted that in 2009, he pled

guilty to retail theft and sentenced to 9 to 24 months’ imprisonment. Id. at

26.    Father lastly admitted that in 2010, he “pled guilty to recklessly

endangering another person and possession of a firearm” and sentenced to 5

to ten years’ imprisonment.3 Id.

       Disputing the claim that his sister’s fear of him caused his sister to

release Child to CYS’s custody, Father remarked:
       [W]e had a misunderstanding because I wanted my sister to
       bring my daughter [Child] up. . . . I said I have a right to see my
       daughter. We got into a big-ass argument. I’m not going to sit
       there and not fight for my daughter. This is my child.

Id. at 29.

       At the close of the hearing, the orphans’ court granted CYS’s

involuntary termination petition, extinguishing Father’s parental rights.    In

so doing, the orphans’ court specifically found:
       [Father] has a repeated pattern of criminal activity that has
       begun in 1997 and has continued through today’s date, to which
____________________________________________


3
 The charges were filed on September 15, 2010. N.T. Hearing, 3/17/14, at
26.



                                           -6-
J-S54031-14


      he is currently serving a sentence of one to two years on
      aggravated assault and five to ten on firearms. [The orphans’
      court] is not terminating [Father’s] rights because he is
      incarcerated.
        ....
      The [orphans’ court] finds that [Father] has clearly failed to
      perform any parental duties, noting from [CYS’s] caseworker
      that I believe it was a total of five or six letters that [he had
      sent]; only one of those letters was prior to when the notice was
      sent out from termination. The remainder of the letters to
      [Child] came out after the fact. The letters were not directed
      toward his daughter but they were also directed towards CYS. I
      find that [Father] has failed to provide a serious intent on his
      part to re-cultivate a parent-child relationship with [Child]. . . . I
      find that [Father] doesn’t exhibit a willingness and capacity to
      undertake a parental role. That is exhibited from his repeated
      criminal activity, his possession of firearms, his shooting at other
      people in the street.
            The [orphans’ court] has carefully considered the needs
      and welfare in the best interests of [Child], and CYS has found a
      loving home for [Child], has bonded with these people, calling
      these people “mom” and “dad,” and the pre-adoptive family has
      had an extended family that have embraced [Child]. She is in a
      comfortable setting, she is secure, she is attending appropriate
      schooling.

Id. at 34-37. Father appealed to this Court. Following Father’s filing of a

statement of errors complained of on appeal, the orphans’ court issued a

Pa.R.A.P. 1925(a) opinion. In its Rule 1925(a) opinion, the court concluded

that the involuntary termination of Father’s parental rights was proper under

Section 2511(a)(2) of the Act.       Orphans’ Court Opinion, 5/17/14, at 1.

Specifically, the orphans’ court reasoned:

      [A]s a result of [Father’s] ongoing, conscientious, and deliberate
      criminal    involvement,     current    long-term    incarceration,
      substantial lack of effort towards reunification [with Child], and
      interference with positive familial placement that [Father’s]
      actions constituted an incapacity and refusal to discharge
      essential parental duties to [Child’s] detriment. Further it can be
      surely asserted that [Father’s] continued criminal actions and
      subsequent incarcerations are a primary reason for [Child’s]
      placement with CYS.        The [orphans’ court] concludes that
      [Father’s] continual involvement in criminal activity, despite
      knowledge of a penalty those acts carry and his daughter’s

                                      -7-
J-S54031-14


      [Child’s] needs for parental care and CYS placement constitutes
      and [sic] an outright refusal to remedy the conditions resulting
      in her placement.

Id. at 3.

      On June 19, 2014, Father’s counsel filed a motion to withdraw as

counsel and an Anders brief, wherein counsel raises a single issue:
      Did the [orphans’ court] err by terminating Appellant’s parental
      rights because the evidence presented by Appellee [CYS] was
      insufficient to support the [orphans’] court’s decision?

Anders Brief at 4.

      We first address Father’s counsel’s motion to withdraw and then the

issue in the Anders brief. See Commonwealth v. Rojas, 874 A.2d 638,

639 (Pa. Super. 2005) (quotation omitted) (noting “[w]hen faced with a

purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw”).

      In In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended

the Anders principles to appeals involving the termination of parental rights.

We held that “counsel appointed to represent an indigent parent on a first

appeal from a decree involuntarily terminating his or her parental rights,

may, after a conscientious and thorough review of the record, petition this

[C]ourt for leave to withdraw representation” and submit an Anders brief.

Id. at 1275.

      When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first examining counsel’s petition to

withdraw.   Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.



                                    -8-
J-S54031-14



2007) (en banc).      It is well-established that, in requesting a withdrawal,

counsel must satisfy the following procedural requirements: 1) petition the

court for leave to withdraw stating that, after making a conscientious

examination of the record, counsel has determined that the appeal would be

frivolous; 2) provide a copy of the brief to the defendant; and 3) advise the

defendant that he or she has the right to retain private counsel, proceed pro

se or raise additional arguments that the defendant considers worthy of the

court’s addition. Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009).

        Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

Furthermore, counsel notified Father that he was seeking permission to

withdraw and provided Father with copies of the petition to withdraw and his

Anders brief.      Counsel also advised Father of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention.   Accordingly, we conclude that counsel has satisfied

the procedural requirements of Anders.

        We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court

held:
        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s

                                     -9-
J-S54031-14


        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.           Here, our review of counsel’s brief indicates

that he has complied with the briefing requirements of Santiago.                     We,

therefore, conclude that counsel has satisfied the minimum requirements of

Anders/Santiago.

        Once   counsel    has    met    his    obligations,   “it   then   becomes   the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5. Thus,

we now turn to the merits of Father’s appeal.4
____________________________________________


4
    We review this appeal according to the following standard:
        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court’s determination of a petition for
        termination of parental rights. As in dependency cases, our
        standard of review requires an appellate court to accept the
        findings of fact and credibility determinations of the trial court if
        they are supported by the record. In re: R.J.T., [] 9 A.3d 1179,
        1190 ([Pa.] 2010).       If the factual findings are supported,
        appellate courts review to determine if the trial court made an
        error of law or abused its discretion. Id.; [In re] R.I.S., 36
        A.3d [567,] 572 [(Pa. 2011)]. As has been often stated, an
        abuse of discretion does not result merely because the reviewing
        court might have reached a different conclusion. Id.; see also
        Samuel–Bassett v. Kia Motors America, Inc., [] 34 A.3d 1,
        51 ([Pa.] 2011); Christianson v. Ely, [] 838 A.2d 630, 634
        ([Pa.] 2003). Instead, a decision may be reversed for an abuse
        of    discretion   only    upon     demonstration     of     manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. Id.
        As . . . discussed in R.J.T., there are clear reasons for applying
        an abuse of discretion standard of review in these cases. We
        observed that, unlike trial courts, appellate courts are not
        equipped to make the fact-specific determinations on a cold
        record, where the trial judges are observing the parties during
(Footnote Continued Next Page)


                                          - 10 -
J-S54031-14



      Section 2511 of the Act governs the termination of parental rights and,

in so doing, requires a bifurcated analysis.
      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (internal citation omitted).

The burden is upon the petitioner to prove by clear and convincing evidence

that the asserted statutory grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).




                       _______________________
(Footnote Continued)

      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.    Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, [] 650 A.2d 1064, 1066 ([Pa.] 1994).
In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).



                                           - 11 -
J-S54031-14



       In this case, we conclude the orphans’ court properly terminated

Father’s parental rights under Section 2511(a)(2) and (b), which provide:5


       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:
        ....

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.
         ....
       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

       To satisfy the requirements of Section 2511(a)(2), the petitioning

party must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

____________________________________________


5
  We need only agree with any one subsection of Section 2511(a) of the Act
to affirm the termination of parental rights. See In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa.
2004).



                                          - 12 -
J-S54031-14



essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under Section 2511(a)(2), as a result of incapacity that cannot be

remedied, are not limited to affirmative misconduct. See In re A.L.D., 797

A.2d 326, 337 (Pa. Super. 2002).               “To the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties.” 6 Id.

A parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

        Instantly, based on our review of the record, we conclude that the

orphans’ court did not abuse its discretion in terminating Father’s parental

rights under Section 2511(a)(2). As the orphans’ court specifically found:
        [Father] has a history of repeated, consistent, and continued
        incapacity due to multiple long-term incarcerations, which have
        led [Child] to be deprived of essential care and caused her to be
        placed in foster care. CYS indicated that [Father] has been
____________________________________________


6
    Our Supreme Court held:
        [I]ncarceration, while not a litmus test for termination, can be
        determinative of the question of whether a parent is incapable of
        providing “essential parental care, control or subsistence” and
        the length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent,” sufficient to provide grounds for
        termination pursuant to 23 Pa.C.S. § 2511(a)(2).
In re Adoption of S.P., 47 A.3d at 830.




                                          - 13 -
J-S54031-14


     incarcerated on multiple unrelated criminal charges, with only
     brief, periodic terms of release since 1997. During this time
     [Father] knew that he had a minor child that required his care
     and knowingly failed to cease his involvement in criminal
     activity, resulting in additional lengthy imprisonments. [Father]
     is currently serving a 5 to 10 year sentence in a State
     Correctional Institution, with an earliest possible release date of
     September 15, 2015. Upon cross-examination [Father] admitted
     to pleading guilty to several offenses and serving their respective
     sentences. Further [Father] admitted that at the time of his
     most recent offense that he engaged in the criminal acts
     regardless of the fact that he had a daughter who was currently
     in placement and in desperate need of his parental care.
             CYS presented evidence which indicated that [Child] was
     initially in the care of her biological mother. However, as a
     result of mother’s serious substance and psychiatric issues, she
     was deemed incapable of adequately caring for the child. Thus,
     due to mother’s incapacity and [F]ather’s incarceration, [Child]
     came into the care of Berks County CYS. [Child’s] case worker
     testified that at the outset of their involvement CYS attempted to
     place [Child] with [Father’s] family in hopes of achieving familial
     reunification for the child. However, after receiving threatening
     messages from [Father], his family returned [Child] to CYS’s
     care. On cross-examination, [Father] qualified his threats as a
     “misunderstanding”. Regardless, as a result of his actions, CYS’s
     reunification goals were thwarted, [Child] was returned to CYS
     and placed in non-familial foster care.
             Additionally, CYS presented evidence indicating that while
     incarcerated [Father] did not pursue any avenues for
     reunification prior to CYS’s petition to terminate his rights. While
     [Father] indicated and CYS confirmed that [Father] did
     participate in some institution-offered parenting and violence
     prevention courses and wrote approximately four letters to his
     daughter, none of these efforts occurred prior to the agency’s
     petition to terminate his rights. Further, CYS indicated that the
     letters were not addressed to his daughter but rather to the
     agency. In addition to his lack of communication or efforts to
     participate in reunification procedures, [Father] admitted on
     cross-examination that he has not seen his daughter since 2011,
     nearly three years ago.

Orphans’ Court Opinion, 5/17/14, at 1-2 (emphasis added).           Given the

court’s factual findings that are supported by the record, we agree with the

orphans’ court’s conclusion that “[Father’s] ongoing, conscientious and

deliberate criminal involvement, current long-term incarceration, substantial

lack of effort towards reunification, and interference with positive familial


                                    - 14 -
J-S54031-14



placement . . . constituted an incapacity and refusal [on Father’s part] to

discharge essential parental duties to [Child’s] detriment.” Id. at 2.

      Given the requisite bifurcated analysis in termination matters, we now

review the orphans’ court’s decree under Section 2511(b) of the Act, which

pertains to the developmental, physical and emotional needs and welfare of

children. Under Section 2511(b) of the Act, we must determine specifically

whether the termination of Father’s parental rights would best serve the

developmental, physical and emotional needs and welfare of Child.        In re

C.M.S, 884 A.2d 1284, 1286-87 (Pa. Super. 2005). In so determining, we

“must also discern the nature and status of the parent-child bond, with the

utmost attention to the effect of permanently severing that bond on [Child].”

Id. at 1287 (“Intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.”); In re

Adoption of K.J., 936 A.2d 1128, 1134 (Pa. Super. 2007) (explaining that

“a court must take into account . . . whether termination would destroy an

existing, necessary and beneficial relationship”), appeal denied, 951 A.2d

1165 (Pa. 2008). “In cases where there is no evidence of any bond between

the parent and child, it is reasonable to infer that no bond exists. The extent

of any bond analysis, therefore, necessarily depends on the circumstances of

the particular case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008).

Our Supreme Court has stated that “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

                                    - 15 -
J-S54031-14



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).              The focus in terminating

parental rights under Section 2511(a) is on the parent, but it is on the child

pursuant to Section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

      Here, based on our review of the evidence, we discern no reason to

conclude that the orphans’ court abused its discretion in determining that

the   termination   of   Father’s   parental   rights   would   best   serve   the

developmental, physical, and emotional needs and welfare of Child under

Section 2511(b). The court specifically found:
      CYS presented evidence that [Child] is in a long-term placement
      and is thriving. CYS presented further evidence regarding the
      status of [Child’s] placement, indicating that [Child] refers to her
      foster parents as “mom” and “dad” and that foster parents will
      seek to adopt the child pending the final disposition of [Father’s]
      termination proceedings. Finally, on cross-examination, [Father]
      admitted it would be unfair for his daughter’s life to be put on
      hold while he pays his debts to society for his prior criminal
      wrongdoings.

Orphans’ Court Opinion, 5/17/14, at 3. We have stated that a “child’s life

‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’”     In re Z.P., 994 A.2d

1108, 1125 (Pa. Super. 2010). Rather, “a parent’s basic constitutional right

to the custody and rearing of his child is converted, upon the failure to fulfill

his or her parental duties, to the child’s right to have proper parenting and

fulfillment of his or her potential in permanent, healthy, safe environment.”

In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004), appeal denied, 872




                                      - 16 -
J-S54031-14



A.2d 1200 (Pa. 2005).      Accordingly, we affirm the decree terminating

Father’s parental rights under Section 2511(a)(2) and (b) of the Act.

     Decree affirmed. Motion to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2014




                                   - 17 -